PER CURIAM.
AFFIRMED. However, we note the deputy’s order contains what appears to be a clerical error. In the findings of fact, the deputy found the claimant was temporarily totally disabled from February 21, 1978, through the date of the hearing. However, in the decretal portion of the order the deputy orders temporary total disability benefits from February 21, 1980, and continuing through March 18, 1980, and for as long as the claimant remains temporarily and totally disabled. Therefore, we remand to the deputy commissioner for the correction, if necessary, of this apparent error.
MILLS, C. J., SHAW, J., and PEARSON, TILLMAN (Retired), Associate Judge, concur.